685 S.E.2d 366 (2009)
300 Ga. App. 352
GARZA
v.
The STATE.
No. A07A0434.
Court of Appeals of Georgia.
October 7, 2009.
Larry D. Wolfe, for Appellant.
Cecilia M. Cooper, Dist. Atty., for Appellee.
MILLER, Chief Judge.
In Garza v. State, 284 Ga. 696, 670 S.E.2d 73 (2008), the Supreme Court of Georgia reversed Division 1(a) of this Court's opinion *367 in Garza v. State, 285 Ga.App. 902, 648 S.E.2d 84 (2007), which approved Garza's convictions of kidnapping. Accordingly, we vacate Division 1(a) of our earlier opinion and adopt the opinion of the Supreme Court as our own in its stead.
Judgment affirmed in part and reversed in part.
SMITH, P.J., and BARNES, J., concur.